—Appeal from a judgment of the *949Supreme Court at Special Term, entered August 23, 1978 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to section 16-102 of the Election Law, seeking to compel the State Board of Elections to certify that petitioner had been designated by the Liberal Party as its candidate for the office of State Senator, 9th Senatorial District. Judgment affirmed, without costs, on the opinion of Hughes, J., at Special Term. Mahoney, P. J., Greenblott, Sweeney, Staley, Jr., and Main, JJ., concur.